DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1a (the driving assembly manipulates a joint) and species 2a (the driving assembly is a singular driving assembly) in the reply filed on 06/23/22 is acknowledged.
Claims 2, 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/23/22.

Specification
The disclosure is objected to because of the following informalities: the specification should be reviewed for clarity and grammatical correctness, as multiple issues are present.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the curved driving member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 162.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3-6, 11-12 are objected to because of the following informalities:  
Claim 1 is objected to for having an excessive number of grammatical errors throughout. The Examiner suggests Applicant read through the claim and insert commas, transition words and phrases, and clarifying language in order to eliminate the confusing, run-on quality of the claim. 
The claim is further objected to for claiming “a driving assembly for moving or rotating, or assisting or resisting movement of, a first body part relative to a second body part and preferably enabling flexion, extension, pronation, supination, rotation, abduction, and adduction of the first body part relative to the second body part” because it is unclear whether or not flexion, extension, pronation, supination, rotation, abduction, and adduction are actually required. 
For the purposes of examination this will be understood to mean: “a driving assembly for moving, rotating, assisting movement, resisting movement, flexing, extending, pronating, supinating, abducting, or adducting a first body part relative to a second body part”.
Further, it isn’t clear what the housing is at least partly accommodating (just the actuator, transmission gear, and partial gear wheel? or also the first connector? first connector and second connector?). This might be a result of missing commas or transition words within the sentence.
Further, it isn’t clear whether the “first/tail end” is referencing ether a first end, or a tail end, or whether the first end and tail end are considered the same thing (in which case it isn’t clear why the same name for the same element isn’t being used).
Similar ambiguity exists with the “second/head end”, “idle/inactive state”, and “rotate/pivot”, “predetermined or desired”, 
Further, it isn’t clear what is being driven by the partial gear wheel or what is actuated by the actuator via the torque transmission gear and what is for coupling and moving with the second body part. The addition of commas and/or clarifying words is suggested to ensure the Examiner can understand what elements of the driving assembly are doing what.
Further, it is unclear whether the arc channel or rail is guiding or confining both reciprocal movement and back-and-forth movement, or whether the reciprocal and back-and-forth movements are actually referencing the same thing.
Further, “back and forth” is grammatically incorrect as it should include hyphens. 
Further, the claim is objected to for claiming the housing is “for accommodating…an actuator,” and two gears, and the claim makes it appear that the actuator and two gears as positively claimed when the claim has only indicated the housing is simply intended to be housing these members. It is accordingly unclear whether or not these elements are attempting to be positively claimed or not. 
Claim 3 is objected to for being a run-on sentence and missing transition words that would clarify the last phrase of the claim.
Claim 4 is objected to for referring to “a memory shaped alloy” when it is believed this is attempting to refer to “a shape-memory alloy”. 
This claim likewise has grammatical and run-on sentence issues. The last sentence additionally appears to be missing spaces between words.
Claim 5 is objected to for having many grammatical issues. 
Further, the claim is objected to for claiming that sensors can process data related to positions, angles of rotation, degrees of movement, or orientations, forces, pressures, ambient sound, light, and temperature. Sensors, as the Examiner best understands, do not process data.
Likewise, the claim states that “one or more controllers” can measure all the above listed elements, but controllers don’t measure. 
For the purposes of examination the Examiner will interpret the claim as including sensors which are capable of measuring (one of the above listed elements) or a controller which is capable of controlling or processing data related to (one of the above listed elements). 
Further, the claim is unclear for claiming “measured and output or feedback data generated by the sensors and/or the controllers”. It again isn’t clear how a controller is measuring data, but also unclear what “measured and output data”, “measured and feedback data” is. It is possible this is as a result of grammatical issues.  
The claim is further objected to for referring to “GSM” and “LTE” without writing out what they stand for in the claims. 
Claim 6 again is replete with grammatical errors which must be corrected. 
Further, reference to “the second connector”, “the first connector” of various manipulator units appears to have improper antecedent basis, depending on how these relate to the already-claimed manipulator unit.
Claim 11 is objected to for the same reasons, as applicable, as claim 1.
Claim 12 is objected to for claiming the curved driving member comprises a housing “for accommodating…an actuator,” and two gears, and the claim makes it appear that the actuator and two gears as positively claimed when the claim has only indicated the housing is simply intended to be housing these members. It is accordingly unclear whether or not these elements are attempting to be positively claimed or not. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming the driving assembly “preferably enables” flexion, extension, etc. since it isn’t clear whether or not the scope of the claim must include this or not.
Further, the claim again states “and preferably an arc channel or rail” since it is unclear whether or not this requires one or both of these elements, or none at all.
The claim again refers to “preferably remote center rotational movement” but again, it isn’t clear whether this is actually required by the claim or not.
Further, the claim states that there is a “remote center and cascadable manipulator unit” but it isn’t clear what this is or what this means. The specification appears to state that the device could refer to “an exoskeleton robotic hand design having a body part manipulator” or alternatively a “remote center manipulator (RCM)”  but there isn’t any discussion as to what a remote center manipulator is or does, or what limitations this reads into the claim. 
Additionally, the term “cascadable” isn’t understood in the context of the claim. The claim states that manipulator unit is “cascadable”, but later on indicates the unit is “a single body joint manipulator”. If it is a single joint, single body manipulator it isn’t clear how this is “cascadable”. Likewise, the claim indicates that the manipulator unit has one end coupled with one part of a body and a second end coupled with a second part of the body. If specific ends are coupled to specific parts of the body, it isn’t clear how the “cascadable” situations are functioning when the one unit has its two ends attached to the two body parts. It isn’t clear where the other units are positioned. The claim indicates the assembly includes “at least one” manipulator unit, when it appears impossible for the one manipulator unit to be “cascaded with its duplicate or another” unit (since “cascaded with a duplicate” appears to indicate there are two units). It is accordingly unclear how the claim can meet each and every limitation of claim 1. Similarly, this creates a possible 112a issue in that a person of ordinary skill wouldn’t be able to make/recreate the invention as worded since they wouldn’t know how to make one manipulator unit cascaded as claimed, and similarly, wouldn’t be able to understand how to make/recreate multiple manipulator units “configured as a single body joint manipulator” as the claim’s scope also covers.  
The claim again refers to “preferably the arc channel or rail in response..” but it isn’t clear whether or not this is required. 
Further, the claim is unclear for claiming that there is rotation “in response to a preset instruction or a received real-time instruction” but it appears essential subject matter might be missing from the claim, if the claimed “driving assembly” includes the ability to receive instructions (e.g. a memory, a computer, a controller, an input mechanism, a etc.).
Further, the claim states that the second connector doesn’t occupy “axial space of the body joint” but it isn’t clear what this means, or what “axial space” of a body joint is. As the Examiner best understands, nothing which is external to the body can occupy any space of an internal joint.
Claim 3 is indefinite for claiming the stoppers are arranged “preferably adjacent to a tail end of” one of the listed elements, but it isn’t clear whether or not stating that there is a preference for this arrangement requires the arrangement or not.  
Claim 4 is indefinite for claiming the torque transmission gear can be a combination of 5 gears, and for claiming the partial gear wheel can be a combination of 5 gears. It isn’t clear how a gear can be a “combination” of the listed gears. The specification does nothing to describe how this could be done or what combinations might be used, which doesn’t give the examiner any guidance on what this means.
Claim 5 is indefinite for claiming that sensors and/or controllers can measure, control data, or process data related to “ambient sound, light, and/or temperature”. It is unclear how the controller has control over ambient sound, light, and/or temperature. The specification does not explain this or what it means, or how the controller or sensor might do this, making the claim accordingly unclear.  
 This claim further is indefinite for claiming data is “preferably” transmitted, making it unclear whether data is required to be transmitted by the claim or not.
The claim is further indefinite for claiming the “data…are communicated or transmitted…to a remote / external terminal” (sic) since it isn’t clear whether the claim intends data communication/transfer to a “remote” or an “external terminal”, or whether the claim is attempting to claim transfer/communication to a terminal which is “remote/external”, or whether the data is transferred/communicated to a terminal which is remote or a terminal which is external. The specification does not elaborate on what this is, rendering its interpretation unclear.
Claim 6 is rejected for claiming the driving assembly includes “an adjacent pair of a first and a second cascadable manipulator units” (sic). Claim 1, from which this claim depends, has already established the presence of “at least one remote center and cascadable manipulator unit”, making it unclear whether either of these two manipulator units are related to the previously claimed “at least one remote center and cascadable manipulator unit”.
Further however, claim 1 has already identified that the “cascadable manipulator unit could be configured as a single body joint manipulator or it could be cascaded with its duplicate or another cascadable manipulator unit…for multiple body joints manipulation or composite movement manipulation of a single body joint” (sic).  With this in mind, it isn’t clear how this new “adjacent pair” of two manipulator units relate to the previous claim recitation which indicates the original’s use as a single body joint manipulator, multiple body joint manipulation, or composite movement of a single joint. It isn’t clear for example, whether or not the manipulator unit can be a single body joint manipulator and also include “an adjacent pair” as claim 6 now requires.  
Claims 11-12 are rejected to for the same reasons, as applicable, as claim 1.

Remaining claims are rejected for depending on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hotchkiss.
Regarding claim 1 Hotchkiss discloses a driving assembly (Figures 31-34) for rotating a first body part relative to a second body part (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Hotchkiss was considered capable of performing the cited intended use (e.g. see rotation (figures 31-32) between first and second body parts (212 and 210)) comprising:
at least one “remote center and cascadable manipulator unit” (Figures 31-32) including a housing to accommodate at least part of an actuator, a torque/force transmission gear, and a partial gear wheel operatively connected with each other (this is also stated as an “intended use” of the housing (see explanation above). The housing of Hotchkiss is understood to be capable of accommodating part of an actuator, transmission gear, and partial gear wheel as is claimed. See Figures 33-34 which shows housing 226 which partly accommodates the actuator (222), transmission gear (224), and partial gear wheel (216)) 
a first connector arranged at a first end of the manipulator unit (Figures 29 and 31-32 item 215) for coupling with the first body part (this is also stated as an “intended use” of the first connector (see explanation above). See also Figures 29 and 31), and 
a second connector (Figures 29 and 31-32 item 213) adapted to be coupled with the partial gear wheel (Figure 29 and 31-32 shows connector 213 connected to the partial gear wheel 216) and movably arranged at a second end of the manipulator unit (Figures 31-32) for coupling with the second body part (this is stated as an “intended use” of the second connector (see explanation above) and also Figures 31-32 which show the movement and coupling with the second body part),
wherein the second connector is capable of being driven by the partial gear wheel which is actuated by the actuator via the torque transmission gear for coupling to and moving with the second body part (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Hotchkiss discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See Column 9 lines 40-42, 53-63) and 
an arc channel or rail for confining or guiding back-and-forth movement and remote center rotational movement of the partial gear wheel (while it isn’t clear whether or not this is required, see also Figures 29-30 in which the partial gear wheel 216 is seen to include a top, arched channel/rail which holds/guides movement of the partial gear wheel in relation to the transmission gear);
wherein the second connector is configured to be operated interchangeably between an inactive state where the second connected is positioned adjacent the second end, and an active state in which the second connector is driven to rotate a first angle about a rotation axis of the partial gear wheel defined by a curvature thereof (this is stated as a “functional limitation” of the second connector (see explanation above). See also Figures 31-32 which shows two states/angles defined by the curvature of the partial gear wheel) in response to an instruction so as to drive the second body part to pivot a second angle about a body joint positioned between the first and second body parts without occupying an axial space of the body joint (this is likewise a functional limitation (see explanation above). See also Col 3 lines 15-18 instructions from either a manual crank or motor; as regards occupying “axial space” as the Examiner best understands, nothing can occupy the axial space of a body joint, since it occupies that space); 
wherein the manipulator unit could be configured as a single body joint manipulator (This appears to be an “intended use” limitation (See explanation above). As the Examiner best understands the unit is capable of being “configured as” a single body joint manipulator. See Figure 31).
Regarding claim 3 Hotchkiss discloses the assembly of claim 1 substantially as is claimed,
wherein Hotchkiss further discloses a stopper arranged at a tail end the partial gear wheel/arch channel/rail/housing (Figures 31-32 shows the corner of item 216’s junction with 214 and 213, where the transmission gear 218 stops when it reaches the corner as is shown in Figure 31) for confining movement of the partial gear wheel (this is stated as a functional limitation of the stopper (see explanation above). See also Figure 31 where the partial gear wheel’s movement relative to the transmission gear is confined by the stop).
Regarding claims 11-12 see the rejection to claim 1 above wherein the curved driving member includes the housing (see the rejection to claim 1 above wherein a curved driving member can be understood to include the housing with curved gears located inside). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotchkiss as is applied above in view of Kaiser et al. (US 5683351 A) hereinafter known as Kaiser.
Regarding claim 4 Hotchkiss discloses the assembly of claim 1 substantially as is claimed,
wherein Hotchkiss further discloses the torque transmission gear is spur gear (Figure 29); and 
the partial gear wheel is a wheel between 0-360 degrees of rotation (Figure 29),
but is silent with regards to the actuator being one of those listed, and the partial gear wheel being one of those listed.
However, regarding claim 4 Hotchkiss describes their actuator being a “motor” (Col 3 lines 15-18). Kaiser teaches motors for moving joints can be DC motors (Column 11 lines 55-56). Hotchkiss and Kaiser are involved in the same field of endeavor, namely joint movement devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the type of motor/actuator of Hotchkiss so that it was a DC motor as is taught by Kaiser since the use of any known mechanism to provide movement would have been obvious to one of ordinary skill, in order to provide the desired movement. The known use of one known technology to improve an existing device is considered obvious to one of ordinary skill (MPEP 2143(I)).
Further, regarding the partial gear wheel being one of those listed, the Examiner notes no distinct benefit over using any of the claimed wheels over that which is disclosed by Hotchkiss. Since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Hotchkiss.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotchkiss as is applied above in view of Tang et al. (CN 101897643 A) hereinafter known as Tang.
Regarding claim 5 Hotchkiss discloses the assembly of claim 1 substantially as is claimed,
but is silent with regards to the manipulator unit including a sensor or controller.
However, regarding claim 5 Tang teaches that joint manipulators can include a sensor or controller at/in a housing (Figure 6 item 26) to measure/control/process data related to forces (this is stated as a function limitation of the sensor/controller (see explanation above). See also [0026]); 
wherein data from sensors/controllers is capable of being communicated to a remote via one of the listed mechanisms (this is stated as an “intended use” of the data (see explanation above). The data is understood to be capable of being communicated as is claimed, since data isn’t understood to be limited in its mechanism for transmission). Hotchkiss and Tang are involved in the same field of endeavor, namely joint manipulation. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assembly of Hotchkiss by including a sensor as is taught by Tang in order to allow the user and or a controller some mechanism for understanding feedback of the assembly and it’s current state as compared to a desired state. The use of sensors to provide information is considered well-known in the art.
Regarding claim 6 Hotchkiss discloses the assembly of claim 1 substantially as is claimed,
but is silent with regards to there being two manipulator units coupled with each other at an interconnection.
However, regarding claim 6 Tang teaches two joint manipulator units can be coupled with each other at an interconnection (Figures 6-7). Hotchkiss and Tang are involved in the same field of endeavor, namely joint manipulation. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assembly of Hotchkiss by including two manipulator units are coupled with each other with an interconnection as is taught by Tang in order to allow the assembly to drive more than one joint at a time, thus increasing the device usefulness to joints positioned adjacent one another that each require assistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jacqueline Woznicki/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             06/29/22